ORDER

PER CURIAM.
B & A Investments, Inc. appeals from the trial court’s judgment in favor of Heartland Bank on its petition for breach of contract and against B & A Investments, Inc. on its counterclaim seeking return of a $5,000.00 commitment fee.1
We have reviewed the briefs of the parties and the record on appeal and no errors of law appears. The trial court’s judgment is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).

. Bank's Motion for Award of Attorney's Fees on Appeal is hereby denied.